UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7299


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

VICTOR BERNARD PERKINS,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:92-hc-00654-BR)


Submitted: January 27, 2022                                       Decided: February 7, 2022


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Bernard Perkins, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Bernard Perkins appeals the district court’s order denying without prejudice

his motion for compassionate release. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Perkins, No. 5:92-hc-00654-BR (E.D.N.C. Aug. 27, 2021).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2